DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:
“upper-most plate” should read –the upper-most plate--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlin (US Patent No. 5,964,283).
Regarding claim 1, Pavlin (Figs. 1, 3 and 6) discloses a unitary, single-piece heat exchanger, the heat exchanger comprising:
a main body (the body of the plate stack 10, 14 and 23-25) defining an inlet port (22, Fig. 6, note that port 22 should be water inlet for a flow direction as shown in Fig. 6e) and an outlet port (21, Fig. 6, note that port 21 should be water outlet for the fluid direction shown in Fig. 6e) integrally formed with the main body;

an inlet manifold integrally formed with the main body, the inlet manifold fluidly coupled to the inlet port and enabling a fluid to enter the fluid channels (the cylindrical manifold which supplies water into a plurality of plate spaces, see Fig. 1, at upper left corner of Fig. 6e);
an outlet manifold integrally formed with the main body, the outlet manifold fluidly coupled to the outlet port and enabling the fluid to exit the fluid channels (the cylindrical manifold which collects water from the plurality of plate spaces, see Fig. 1, at lower right corner of Fig. 6e); and
a jumper pipe integrally formed with the main body (34, Fig. 6b) and fluidly coupling the inlet port to the inlet manifold (the path 34 has fluid communication between the cylindrical manifold and the port 22), wherein the jumper pipe extends across the upper-most plate and is integrally formed therewith (path 34 extends across the plate 24).
Regarding claim 2
Regarding claim 3, Pavlin further discloses wherein the jumper pipe is curved along at least a portion of its length (the path 34 turned downward at its right end).
Regarding claim 4, Pavlin further discloses the jumper pipe intersects the inlet manifold at a generally perpendicular angle (at the hole at the left end of the path 34, the path 34 intersects the vertical cylindrical manifold to supply fluid to the heat exchanger, see the arrow in Fig. 6e).
Regarding claim 5, Pavlin further discloses wherein a lower surface of the jumper pipe is an upper surface of the upper-most plate (path 34 is directly above the plate 24, so a lower surface of the path 34 is an upper surface of the plate 24).
Regarding claim 6, Pavlin further discloses a second inlet manifold (cylindrical manifold for oil flow into the plate spaces, below inlet 15) and a second outlet manifold (cylindrical manifold for oil flow from the plate spaces, from outlet 20) formed integrally with the main body, wherein the second outlet manifold is located at an opposing end of the heat exchanger from the second inlet manifold (lower left corner for outlet 20 and upper right corner for inlet 15), and wherein the second outlet manifold is adjacent the first inlet manifold (the cylindrical manifold for oil out flow is adjacent to the water manifold at upper left corner, see Fig. 6e).
Regarding claim 7, Pavlin further discloses wherein the heat exchanger does not include a jumper pipe fluidly coupling the second inlet manifold to the second outlet manifold (the oil flow between the plate spaces from the inlet manifold to outlet manifold does not include a jumper pipe as recited).
Regarding claim 8, Pavlin further discloses wherein the inlet port (22) is adjacent the outlet port (21, at right side of the plate 14) and is closer to the outlet 
Regarding claim 9, Pavlin further discloses wherein the main body defines a gap or void (plate 23) between the jumper pipe (34) and the upper-most plate (the plate of the heat exchanger below and adjacent plate 23) to thermally insulate fluid in the jumper pipe from fluid in one of the fluid channels directly beneath the upper-most plate (any gap or distance provided increases conductive thermal resistance between the path 34 and the beneath channels in plate spaces, and thus performing the function of “to thermally insulate” as recited).
Regarding claim 10, Pavlin discloses a heat exchanger comprising:
an inlet port (22, Fig. 6, note that port 22 should be water inlet for a flow direction as shown in Fig. 6e);
an outlet port integrally formed with the inlet port (21, Fig. 6, note that port 21 should be water outlet for the fluid direction shown in Fig. 6e, integrally formed with the port 22 over a plate 14);
a plurality of plates (10, see Fig. 1 and also may include plates 23 and 24, Fig. 6e) in a stacked arrangement and defining fluid channels therebetween (plate spaces between each plate, see the flow arrows), the plurality of plates including an upper-most plate (plate 24, see Fig. 6c; or the plate 10 of the heat exchanger below and adjacent plate 23);
a first manifold fluidly coupled to the fluid channels (the cylindrical manifold which supplies water into a plurality of plate spaces, see Fig. 1, at upper left corner of Fig. 6e);

a jumper pipe (34, Fig. 6b) fluidly coupling the first manifold (water inflow manifold) to either the inlet port or outlet port (to inlet port 22),
wherein the jumper pipe is curved along at least a portion of its length (the path 34 turned downward at its right end).
Regarding claim 11, Pavlin further discloses wherein the jumper pipe is J-shaped having a first end that is linear and a second end that is curved (the shape of the path 34 has straight section on its left end and turned downward at its right end, in a J shape).
Regarding claim 12, Pavlin further discloses wherein the jumper pipe is integrally formed with the upper-most plate (the path 34 is integrally formed with the uppermost plate 24).
Regarding claim 13, Pavlin further discloses wherein the jumper pipe is integrally formed with the inlet port (the path 34 is integrally formed with the inlet 22 in the heat exchanger assembly).
Regarding claim 14, Pavlin further discloses wherein the jumper pipe fluidly couples the inlet port (22) to the first manifold, and the first manifold is an inlet manifold (inlet for water) located at an opposite end of the heat exchanger from the second manifold (at upper left corner opposite from at lower right corner).
Regarding claim 15, Pavlin further discloses wherein the second manifold is an outlet manifold located directly beneath the outlet port (the outlet manifold at lower right 
Regarding claim 16, Pavlin further discloses wherein the jumper pipe intersects the inlet manifold at a generally perpendicular angle (at the hole at the left end of the path 34, the path 34 intersects the vertical cylindrical manifold to supply fluid to the heat exchanger, see the arrow in Fig. 6e).
Regarding claim 17, Pavlin further discloses wherein the inlet port and outlet port (see water inlet 27 and outlet 28 to the openings in plate 14) are defined by a common projection (housing 30) extending outward form a main body of the heat exchanger (housing 30 extends from the top side of the body of the plate stack 10, 14 and 23-25, see Fig. 3), wherein the jumper pipe is integrally formed with, and intersects, the common projection (the path 34 intersects the housing 30 so that the fluid turns 90 degrees, and the path 34 integrally formed with the housing 30 as shown in Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Dietrich (US PGPub No. 2018/0045471) and Skoog (US Patent No. 4,376,460).
Regarding claim 18, Pavlin discloses a chiller heat exchanger comprising:

a plurality of plates (10, see Fig. 1 and also may include plates 23 and 24, Fig. 6e) arranged in a stack and formed as part of a single unitary body (see Fig. 3),
a plurality of first fluid channels (plate spaces in the plate stack for water flow) and a plurality of second fluid channels (plate spaces in the plate stack for oil flow, see oil flow arrows in Fig. 1),
an inlet manifold, in fluid communication with the plurality of first fluid channels (the cylindrical manifold which supplies water into a plurality of plate spaces, see Fig. 1, at upper left corner of Fig. 6e),
an outlet manifold in fluid communication with the plurality of first fluid channels and located on an opposite end of the heat exchanger from the inlet manifold (the cylindrical manifold which collects water from the plurality of plate spaces, see Fig. 1, at lower right corner of Fig. 6e),
an inlet port configured to allow a first fluid to enter the heat exchanger (22 for water, Fig. 6, note that port 22 should be water inlet for a flow direction as shown in Fig. 6e),
an outlet port configured to allow the first fluid to exit the heat exchanger (21 for water, Fig. 6, note that port 21 should be water outlet for the fluid direction shown in Fig. 6e), and

Pavlin fails to disclose a 3D printed chiller heat exchanger; and
Pavlin fails to explicitly disclose a plurality of first fluid channels and a plurality of second fluid channels interposed between the plates in alternating fashion such that each of the first fluid channels is directly adjacent to a respective one of the second fluid channels and separated by a respective one of the plates.
Dietrich discloses a 3D printed heat exchanger (see paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 3D printed chiller heat exchanger in Pavlin as taught by Dietrich in order to lower the cost (paragraph 0019 in Dietrich).
Skoog (Fig. 1) discloses a plurality of first fluid channels (fluid A) and a plurality of second fluid channels (fluid B) interposed between the plates in alternating fashion such that each of the first fluid channels is directly adjacent to a respective one of the second fluid channels and separated by a respective one of the plates (Fig. 1 shows fluid A and fluid B are alternately provided in the plate stack and are adjacent each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of first fluid channels (plate spaces in the plate stack for water flow) and a plurality of second fluid channels (plate spaces in the plate stack for oil flow, see oil flow arrows in Fig. 1) interposed between the plates in alternating fashion such that each of the first fluid channels is directly adjacent to a respective one of the second fluid channels and separated by a 
Regarding claim 19, Pavlin as modified further discloses wherein the plurality of plates includes an upper-most plate (plate 24), and wherein the jumper pipe extends across the upper-most plate and is integrally formed therewith (path 34 extends across the plate 24).
Regarding claim 20, Pavlin as modified further discloses wherein the jumper pipe extends between a first end and a second end (left to right in Fig. 6b), wherein the first end is linear and extends from the inlet port, and the second end is curved and extends from the inlet manifold (the path 34 has a straight section on its right end from inlet 22, has a left end which extends from the inlet manifold in upper left corner and has a semi-circular shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bardeleben (US 9,951,998) discloses a fluid transfer passage (75 in Fig. 13) to relocate the fluid outlet 69 over the plate 6.
Ollier (US 9,933,215) discloses a curved fluid transfer channel 68 across the bottom plate 62.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763